Appeal from an *1280order of the Supreme Court, Monroe County (Francis A. Affronti, J.), entered December 15, 2004. The order denied defendant’s motion for postconviction DNA testing of certain evidence.
Now, upon reading and filing the voluntary withdrawal of appeal sworn to by defendant on May 31, 2006, signed by the attorneys for the parties and filed June 15, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed upon stipulation. Present — Hurlbutt, J.E, Gorski, Martoche and Pine, JJ.